WELLS, Judge.
Mario Fernandez-Balart appeals from an order denying his Florida Rule of Criminal Procedure 3.850 motion to vacate a plea brought within the window provided by State v. Green, 944 So.2d 208 (Fla.2006), claiming that his 1979 plea, judgment and sentence must be set aside because of misadvice of counsel as to the immigration consequences of that plea. Because we find the trial court’s order denying Fernandez-Balart’s motion fully supported by competent, substantial evidence, we affirm. We do so, however, without prejudice to Fernandez-Balart’s right to file a new motion asserting any claim which he might have under Padilla v. Kentucky, — U.S. -, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010).